Citation Nr: 1711141	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-30 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right elbow fracture, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from February 1969 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an increased rating for a right elbow disability. 

In January 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

These claims were remanded for additional development in April 2014 by the Board, to include a new VA examination.  The requested examination was conducted in June 2014 and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay in this matter, the Board finds that another remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran claims entitlement to an increased rating in excess of 10 percent for his service-connected right elbow disability (major).  The Veteran was most recently provided with a VA examination in June 2014.  However, in light of the recent holding in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (CAVC) held that in order to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After a review of the Veteran's June 2014 VA examination, the Board has determined that an additional VA examination is warranted in light of Corriea. 

A claim for TDIU is part of an increased rating claim and must therefore also be remanded until a new VA examination is completed. 

On remand, any outstanding treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following actions: 

1.  Send the Veteran an additional VA Form 21-8940. 

2.  Obtain any outstanding VA treatment records from June 2016 to present.  Secure any necessary authorization from the Veteran to obtain any outstanding private treatment records.   Associate any new records with the Veteran's claims file. 

3.  Once any outstanding records have been received, schedule the Veteran for a VA orthopedic examination.  The examiner is to report the range of motion measurements in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

4.  After undertaking any additional development deemed necessary, adjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond and the case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


